Citation Nr: 0841313	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for numbness and 
tingling in the hands and legs.

4.  Entitlement to service connection for bilateral defective 
hearing.

5. Entitlement to service connection for an unspecified 
neurological disorder.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for an unspecified 
respiratory disorder, claimed as due to exposure to asbestos.

8.  Entitlement to service connection for erectile 
dysfunction.


9.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

10.  Entitlement to an increased evaluation for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from July 1962 to August 1965.  
He was born in 1944. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

As a result of actions taken during the course of the current 
appeal, including a decision by a Decision Review Officer 
(DRO) in August 2008, service connection is now also in 
effect for post-traumatic stress disorder (PTSD), for which a 
50 percent rating has been assigned, effective from January 
2005.  His other service-connected disability is tinnitus, 
rated at 10 percent.


The veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in October 
2008; a transcript is of record.

Issues ## 8 and 9 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
veteran withdrew in writing his appeal on the issues of an 
increased rating for tinnitus; and service connection for 
residuals of a right ankle injury, a sinus disorder, numbness 
and tingling in the hands and legs, defective hearing, an 
unspecified neurological disorder, memory loss, and an 
unspecified respiratory disorder claimed as due to exposure 
to asbestos. 


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issues of entitlement to an increased evaluation for 
tinnitus, and entitlement to service connection for residuals 
of a right ankle injury, a sinus disorder, numbness and 
tingling in the hands and legs, defective hearing, an 
unspecified neurological disorder, memory loss and an 
unspecified respiratory disorder claimed as due to exposure 
to asbestos, the Board does not have jurisdiction to consider 
those claims.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of entitlement to an increased evaluation for 
tinnitus, and service connection for residuals of a right 
ankle injury, a sinus disorder, numbness and tingling in the 
hands and legs, defective hearing, an unspecified 
neurological disorder, memory loss and an unspecified 
respiratory disorder claimed as due to exposure to asbestos, 
were fully developed by the RO and certified to the Board on 
appeal.  In correspondence from the veteran, and other 
documents confirming his actions submitted by his 
representative, the veteran has indicated that he was either 
accepting, or withdrawing, these issues as part of his 
appeal.  He again confirmed this at the hearing before the 
undersigned.

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The issues of entitlement to an increased evaluation for 
tinnitus, and entitlement to service connection for residuals 
of a right ankle injury, a sinus disorder, numbness and 
tingling in the hands and legs, defective hearing, an 
unspecified neurological disorder, memory loss and an 
unspecified respiratory disorder claimed as due to exposure 
to asbestos, are dismissed.


REMAND

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  In this case, the RO has denied 
the veteran's claims of service connection for a chronic 
gastrointestinal disorder and erectile dysfunction as not 
being directly related to service, and, with regard to ED, as 
not being a symptom of the service-connected PTSD. 

The Board cannot render a final decision as to the veteran's 
direct service connection claims at this time, because he has 
alternatively contended that both conditions resulted from 
the medications he takes for his PTSD.  Service connection 
may also be granted for disability which is proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Any increase in severity of 
a non-service-connected disorder which is proximately due to 
or the result of a service-connected disability, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  38 C.F.R. § 3.310(b) 
(2008).  This has not been addressed in this case.

The veteran states that he had gastrointestinal distress 
while he was in service.  He has also argued that his 
multiple medications have since caused him to have ongoing 
gastrointestinal discomfort.  

Available post-service clinical records show a myriad of 
gastrointestinal diagnoses including abdominal pain of 
unknown etiology (1982), abdominal wall cramping (1978), 
duodenal ulcer confirmed by specialized studies (1980), 
abdominal hernia mass (2001), dyspepsia, colonic polyps, 
possible gallstones, duodenitis on repeated occasions 
confirmed by specialized testing, and gastroesophageal reflux 
disorder (GERD).  

On several occasions it has been noted that one or another 
medications aggravated his stomach, but it is unclear which 
of his many medications, past and present, might have been 
involved.

An opinion was solicited in 2007 by the VARO with regard to 
whether the veteran had developed a gastrointestinal disorder 
in service, and that response is of record.  However, no 
opinion has been requested or obtained as to any association 
his gastrointestinal problem may have with medication(s) 
taken for his service-connected PTSD.  (It is noted that the 
above opinion was obtained prior to the grant of service 
connection for PTSD).

He has also had complaints over the years of various 
genitourinary difficulties, described on several occasions as 
prostatitis or urethritis, and on one occasion, as a possible 
sperm granuloma.  He is now being prescribed Viagra for 
erectile dysfunction (ED).  Again, it is unclear whether his 
service-connected PTSD or his medication(s) takenfor that 
disability have caused or in any way contributed to the ED.  
He takes medications for both the service-connected PTSD and 
a non-service connected seizure disorder, among other 
disabilities.


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any additional private or VA 
treatment or evaluation records since 
service should be added to the file; VA 
should assist as feasible.

2.  The veteran should be scheduled for 
appropriate examination to determine 
whether the veteran's current 
gastrointestinal disability (GI) and/or 
his erectile dysfunction (ED) warrants a 
grant of direct or secondary service 
connection.  The claims folder, to include 
a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.



    (a)  As to both the GI disorder diagnosed 
and ED, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disability -
    
i.  either arose in or as a result of 
service (or pre-existed service and was 
aggravated therein); or

ii.  arose after service and has been 
either caused or aggravated beyond its 
previous baseline level of disability by a 
service-connected disability or treatment 
for service-connected disability (for 
example, medications);

Or whether such a causation or aggravation 
relationship is unlikely (i.e., less than a 
50/50 degree of probability).  
    
    (b)  The examiner is advised that the 
veteran's currently service-connected 
disabilities are PTSD, evaluated as 50 
percent disabling; and tinnitus, evaluated at 
10 percent. 

    (c)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

    (d)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability. 


(3)  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

(4)  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection on all 
potential bases.  If the decision remains 
adverse, provide him and his representative 
with an appropriate SSOC.  Then return the 
case to the Board for further appellate 
consideration, if otherwise in order. The 
veteran need do nothing further until so 
notified 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


